t c memo united_states tax_court inverworld inc et al petitioners v commissioner of internal revenue respondent docket nos filed date turner p smith nancy e delaney and robert d whoriskey for petitioner in docket no turner p smith nancy e delaney t barry kingham and robert d whoriskey for petitioner in docket no this supplemental memorandum opinion supplements our prior memorandum opinion inverworld inc v commissioner tcmemo_1996_301 filed date prior opinion the following cases are consolidated herewith for purpose sec_1 of trial briefing and opinion inverworld inc docket no inverworld ltd docket nos and and inverworld holdings inc docket no turner p smith and nancy e delaney for petitioners in docket nos and jill frisch peter j graziano and maria stabile for respondent supplemental memorandum findings_of_fact and opinion wells judge these cases are before us on petitioners' motion pursuant to rule for reconsideration of our prior memorandum opinion tcmemo_1996_301 prior opinion in our prior opinion as to inverworld ltd ltd we held inter alia that ltd was engaged in trade_or_business_within_the_united_states pursuant to sec_864 that a certain portion of ltd's income was effectively connected with the conduct of such trade_or_business pursuant to sec_864 that ltd was liable for corporate_income_tax pursuant to sec_882 and that ltd was liable for additions to tax pursuant to sec_6651 sec_6653 sec_6655 and sec_6656 as to inverworld inc inc we held inter alia that income was to be allocated from ltd to inc pursuant to unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue for inc's taxable years ended date and inc was joined in the consolidated income_tax returns filed by inverworld holdings inc holdings which was the owner of all of the outstanding_stock of inc accordingly respondent's income allocations to inc pursuant to sec_482 affect the income_tax_liability of holdings for convenience and clarity we make reference to inc only and include holdings in such references sec_482 and that inc was liable for additions to tax pursuant to sec_6651 sec_6653 sec_6656 and sec_6661 findings_of_fact we incorporate into this opinion by reference the findings_of_fact in our prior opinion additionally we restate below certain of those findings that are relevant to the issues presented by petitioners' motion for reconsideration furthermore we set forth below certain supplementary findings_of_fact that were not set forth in our prior opinion but are however based on the record of the trial of the instant case and relevant to our analysis below currency exchange transactions income ltd engaged in two types of currency exchange transactions a currency swaps ltd arranged for its clients currency swaps which were contracts in dollar futures in a currency swap ltd and a client entered into a contract in which ltd agreed to sell u s dollars to the client for mexican pesos at some future date the sale price for the dollars was determined in accordance with the interest rate negotiated between ltd and the client ltd's gross_receipts consisted of commissions that it received from bank of america and united_states trust for arranging the currency swaps ltd’s direct costs were the commissions it paid out for arranging the currency swaps ltd stopped arranging currency swaps on date the gross_receipts and direct costs relating to ltd’s commissions on foreign exchange are as follows tye june gross_receipts direct costs dollar_figure dollar_figure b currency_transactions the second category of currency exchange transactions in which ltd engaged was the sale and purchase of u s dollars on behalf of clients ltd maintained a bank account at frost bank in san antonio that ltd used to collect deposits from clients ltd called the frost bank account the client clearing account or clearing account ltd engaged in four types of currency u s dollar-peso transactions described as follows i ltd arranged sales of u s dollars to a client in exchange for mexican pesos the client contacted a promoter in mexico who quoted an exchange rate for pesos to dollars once the client and the promoter agreed on a rate the promoter performed the exchange operation from his office in mexico the client made pesos available in mexico to be exchanged and the promoter documented receipt of the pesos the promoter then converted the pesos to dollars at a government-authorized mexican exchange house once the exchange was executed the promoter directed that the dollars be wired to the clearing account in san antonio to be credited to the client's account the transaction appeared as a credit on the client's monthly statement ltd charged the client a fee equal to the difference between the exchange rate obtained from the mexican exchange house and the rate quoted and agreed to by the client ii ltd sold dollars from its own account to a client in exchange for pesos ltd transferred money usually by wire from the clearing account to the client's designated financial_institution the transaction appeared on ltd's books as a debit in the clearing account iii ltd arranged purchases of dollars from a client in exchange for pesos ltd verified that the client had sufficient funds on deposit in its account with ltd the client then withdrew dollars from its ltd account to exchange with pesos obtained by ltd the transaction appeared as a debit on the client's monthly statement iv ltd purchased dollars from a client in exchange for pesos and deposited the dollars into ltd's own account the transaction appeared on ltd's books as a credit to the clearing account only transaction type i above involved the performance of personal services in mexico by a promoter specifically in transaction type i the promoter handled the exchange by converting pesos to dollars at a mexican exchange house in transactions types ii iii and iv the currency_transactions were handled by inc in san antonio with pesos being deposited with or received from mexican institutions and dollars being deposited with or withdrawn from u s institutions including frost bank in san antonio where the clearing account was maintained additionally inc maintained records of ltd’s and its clients’ positions with respect to such currency_transactions ltd ceased to conduct the currency_transactions in its own name as of its taxable_year ended date ltd's currency transaction income derived from inter alia the fees which were reflected in the exchange rates that ltd charged its clients the gross_receipts and direct costs relating to ltd’s income from currency_transactions for each taxable_year are as follows tye june gross_receipts direct_cost sec_1dollar_figure big_number 2big_number 3big_number - - big_number big_number big_number 1this amount is net of expenses neither the revenue agent's workpapers nor deloitte's workpapers reveal the gross_receipts 2the amount of gross_receipts includes a check of dollar_figure from the guadalajara office representing its contribution to profits 3the amount of gross_receipts includes a check of dollar_figure from the guadalajara office representing its contribution to profits c client incorporation and trust creation fees ltd offered its clients the option of establishing offshore corporations and trusts to hold their investments each client signed a discretionary authorization granting ltd the power to invest the funds held by the client’s corporation or trust to establish an offshore corporation or trust for a client a promoter in mexico completed a form listing the client’s choice of jurisdiction and in the case of an offshore corporation its name and the names of those individuals to be appointed directors the form was then sent by the promoter to inc which passed the information to outside lawyers or fiduciaries qualified to perform the necessary paperwork in the chosen jurisdiction the incorporation package completed by the lawyers or fiduciaries was then returned to inc which returned the package to the client in mexico ltd's role through the promoters was to provide the counseling on the structure and features of the various incorporation options board_of directors' meetings for at least two companies incorporated by ltd clients were held at inc’s offices in san antonio ltd's clients used as their address the address of inc’s offices in san antonio clients establishing an offshore corporation or trust were charged fees for the service which were paid out of their accounts ltd charged the clients an opening expense which consisted of ltd's fee and fees for third party lawyers and fiduciaries and an annual expense ltd’s direct costs were its payments to the third party lawyers and fiduciaries document fees commissions and incorporation expenses the gross_receipts and direct costs relating to ltd’s client incorporation fees for each taxable_year are as follows tye june gross_receipts direct costs dollar_figure big_number big_number big_number opinion dollar_figure big_number big_number big_number a currency exchange transactions income in our prior opinion we found that ltd engaged in two types of currency exchange transactions currency swaps which were contracts in dollar futures and currency_transactions which included the sale and purchase of u s dollars on behalf of clients we found that ltd engaged in four types of currency_transactions petitioners request that we reconsider our findings that ltd engaged in currency transaction types ii through iv petitioners argue that the evidence at trial shows that there was in fact only one type of currency transaction type i petitioners state that they do not believe there is testimony or documents to suggest that any of the transaction types ii through iv occurred and therefore request that such transactions be stricken from our findings_of_fact we found in our prior opinion that during ltd and inc engaged the services of the accounting firm of deloitte haskins sells deloitte which performed a separate audit of each company and a consolidated audit of ltd and subsidiaries for each taxable_year ended date through the parties submitted as joint exhibits workpapers produced by deloitte in its audit of ltd and inc including analysis files general files permanent files tax service files auditors' reports report records draft and report copies of consolidated financial statements and supporting documents in our prior opinion our findings_of_fact regarding the currency_transactions were based upon the deloitte workpapers which contained a description of four types of currency_transactions the deloitte workpapers were offered and entered into evidence at trial without any objection by petitioners consequently we are satisfied that the record in the instant case supports our finding that ltd engaged in the four types of currency_transactions described petitioners further request that we reconsider our holding that because petitioners did not provide an apportionment scheme for the currency exchange transactions income all of ltd's income from currency_transactions constitutes income_from_sources_within_the_united_states petitioners contend that none of ltd's receipts from currency_transactions should be deemed income_from_sources_within_the_united_states because the weight of the evidence established that inc had only the most marginal ministerial involvement in any aspect of the currency_transactions accordingly petitioners argue that there is no need to apportion between inc's role and that of ltd's because inc's role is immaterial as we see petitioners' arguments we think that they fail to appreciate our reference in our prior opinion to an apportionment scheme in our prior opinion we held that ltd's income from currency exchange transactions was characterized as compensation_for_personal_services performed both in the united_states and outside the united_states and is treated as income from sources partly within and partly without the united_states we next stated petitioners however did not provide an apportionment scheme for the currency exchange transactions income by our reference to an apportionment scheme we meant to address petitioners' failure to establish the extent to which income items were derived either from services performed inside the united_states on the one hand or from services performed outside the united_states on the other hand our reference to an apportionment scheme was not meant to imply that we were addressing an apportionment of income items between ltd and inc by that reference we meant only that petitioners had not set forth a methodology for ascertaining whether income items were derived from inside or outside the united_states based on our review of the record we concluded in our prior opinion that two checks from ltd's guadalajara office representing its contribution to profits were income items which derived directly from the guadalajara office's currency operations the record however does not establish that the remaining currency_transactions income other than the two items of income from the guadalajara office was from sources outside the united_states petitioners bear the burden of proving that the income derived from sources outside the united_states rule a and have not met that burden accordingly we do not reconsider our holding that the remaining currency exchange transactions income is treated as income_from_sources_within_the_united_states petitioners also argue that the currency exchange transactions income should not be taxed as effectively_connected_income pursuant to sec_864 because inc's role in the transactions was only as a bookkeeper not as a material factor in the realization of ltd's income petitioners contend that the act of contacting institutions for exchange rates is mistakenly attributed to inc when in fact that was the role of the promoter in mexico contrary to petitioners' argument we believe that our prior opinion correctly attributes to inc the act of contacting institutions for exchange rates in our prior opinion we concluded that the activities of ltd's trade_or_business relating to ltd's u s source income included contacting institutions for exchange rates and depositing or withdrawing dollars or pesos inc was involved in making those contacts on behalf of ltd as we stated in our prior opinion we were addressing the u s source income of both types of currency exchange transactions that ltd performed currency swaps and currency_transactions ltd's currency swap income consisted of commissions from bank of america and united_states trust for arranging the currency swaps and ltd paid inc to render services to ltd's clients on behalf of ltd at trial jose zollino treasurer and a director of inc testified that at inc's office in san antonio pablo cerrilla who was in charge of operations for inc registered all of the foreign exchange transactions which included currency swaps additionally at trial george dooley inc's controller for approximately years testified that at inc's office in san antonio jose de abiega worked on foreign exchange transactions which included currency swaps as ltd's currency swap income consisted of commissions from bank of america and united_states trust and as inc handled the currency swaps for ltd's clients we are satisfied that the record in the instant case shows that inc contacted bank of america and united_states trust to obtain exchange rates and to arrange the currency swaps accordingly based on the record we conclude that the activities of ltd's trade_or_business relating to its u s source currency exchange transactions income included inter alia contacting institutions for exchange rates and that inc was engaged in making those contacts on ltd's behalf as to ltd’s u s source currency exchange transactions income we held in our prior opinion that the activities of ltd's trade_or_business were a material factor in the realization of the income within the meaning of sec_864 petitioners argue in their motion that because inc’s role in the currency exchange transactions was as a bookkeeper only such bookkeeping activities do not constitute as to ltd's trade_or_business a material factor in the realization of the income within the meaning of sec_864 we do not agree petitioners do not argue that inc rendered no services with respect to ltd's currency exchange transactions accordingly we conclude that petitioners' characterization of inc's activities as mere bookkeeping does not preclude our holding that as to ltd's trade_or_business such activities were a material factor in the realization of the currency exchange transactions income in deciding whether the activities of ltd's trade_or_business as carried out on its behalf by inc were a material factor in the realization of ltd's currency exchange transactions income we consider whether ltd's income was accounted for through ltd's trade_or_business under all of the circumstances see sec_864 the activities of ltd's trade_or_business relating to the currency swap income included contacting bank of america and united_states trust for exchange rates and arranging the swaps with those institutions the activities of ltd’s trade_or_business relating to the currency_transactions income included effecting the exchange of currencies by depositing or withdrawing dollars or pesos and maintaining records of ltd’s and its clients’ positions with respect to such currency_transactions as to such income we conclude that the activities of ltd's trade_or_business were a material factor in the realization of the income within the meaning of sec_864 consequently we do not reconsider our holding that ltd's u s source currency exchange transactions income is effectively_connected_income pursuant to sec_1_864-4 income_tax regs and sec_864 b client incorporation and trust creation fees petitioners request that we reconsider our finding in our prior opinion regarding the client incorporation fees that the incorporation package completed by the lawyers or fiduciaries was then returned to inc which returned the package to the client in mexico petitioners contend that the incorporation packages were returned not to the client in mexico but rather to the promoters who then dealt directly with their clients our finding was based upon petitioners' proposed finding in their opening brief which was supported by the record the proposed finding states the incorporation package completed by these lawyers and fiduciaries was then returned to san antonio from there it was forwarded back to the client in mexico petitioners' proposed finding of fact makes no mention of promoters in the process of sending the incorporation package from inc to the client in mexico accordingly we do not reconsider such finding additionally petitioners request that we reconsider our holding that ltd's income from client incorporation and trust creation was from sources within the united_states petitioners argue that the income was from sources outside the united_states because the promoters provided the counseling the third party lawyers and fiduciaries performed the incorporation and trust creation services and inc only passed information among the parties for its services of client incorporation and trust creation ltd charged its clients an opening expense which consisted of ltd's fee and fees for third party lawyers and fiduciaries and an annual expense petitioners did not offer any evidence establishing the amounts received and paid_by ltd as fees for third party lawyers and fiduciaries moreover petitioners did not offer a methodology for apportioning or attributing ltd's income between ltd's fee and the fees for third party lawyers and fiduciaries furthermore the record does not provide sufficient information to establish on our own the amount of income that should be apportioned to each source petitioners bear the burden of proving that the income derived as we noted in our prior opinion the record reveal sec_4 instances in which ltd dealt with related or favored clients who were charged lower or no fees the record contains ltd's charges for opening expenses and annual expenses but does not contain a breakdown of the opening expense between ltd's fee and the fees for third party lawyers and fiduciaries as to ltd's expenses the record either does not contain a breakdown of incorporation expenses between fees for third party lawyers and fiduciaries and document fees or does not establish the nature of the incorporation expenses from sources outside the united_states rule a and have not met that burden accordingly we do not reconsider our holding that ltd's income from client incorporation and trust creation is to be treated as income_from_sources_within_the_united_states c pace investments income in our prior opinion we found that ltd's pace investments constituted a specialized mechanism for clients to draw upon their unused lines of credit with mexican financial institutions in their motion however petitioners ask the court to reconsider our finding and to adopt instead petitioners' proposed finding of fact that the pace investment involved merely the purchase of certificates of deposit issued by the foreign branches of mexican banks in our prior opinion our findings regarding the pace investments were based upon the deloitte workpapers which contained a description of the handling of the pace investments as we stated supra the deloitte workpapers were offered and entered into evidence at trial without any objection by petitioners we are satisfied that the record in the instant case establishes that the pace investments constituted a specialized mechanism for clients to draw upon their unused lines of credit with mexican financial institutions accordingly we do not reconsider such finding additionally petitioners argue that because the pace investments interest derived from mexican banks the interest spreads earned by ltd on pace deposits should constitute income from sources outside the united_states none of which is effectively connected to a u s trade_or_business in our prior opinion we held that ltd's pace investments income represented compensation_for services rendered in san antonio in arranging the pace investments as petitioners' argument presumes that the pace investments income is interest_income as opposed to service income that we found it to be we find that petitioners' argument has no merit accordingly we do not reconsider our holding with respect to the pace investments income d sec_482 allocations in their motion petitioners ask the court to reconsider the sec_482 allocations as to four types of income we note that ltd paid inc an annual fee for services rendered to ltd petitioners however did not establish the amounts that inc earned for each individual investment product consequently in our prior opinion for purposes of sec_482 we compared ltd's annual payment to inc with the sum of the arm's-length charges calculated for the services inc rendered to ltd turning to petitioners' motion we address the first two types of income together currency fund and feim fund fees petitioners contend that as to the currency fund and the feim fund the court's methodology has the consequence of allocating to inc amounts which exceed the fees or commissions that ltd actually received even on a gross basis from its clients petitioners argue that the law does not permit allocation from a parent to a subsidiary of an amount that is more than the amount that the parent itself actually received petitioners argue that such an allocation would constitute the creation rather than the allocation of income petitioners also contend that the allocations are inconsistent with our stated intention to allocate only the fees that ltd charged its unrelated clients because those charges represented the arm's- length charge within the meaning of sec_1_482-2 income_tax regs petitioners argue that the maximum allocation to inc should be the net amount of revenues actually received by ltd for placing the client funds with third parties petitioners contend that as respondent's notice_of_deficiency used a net figure viz ltd's income after direct expenses in making the original sec_482 allocations respondent acknowledges that a allocation of gross_receipts is not justified alternatively petitioners contend that even an allocation of the net amount of revenues is excessive arguing that the evidence shows that inc did nothing to manage the deposits and only made bookkeeping entries as a final alternative argument petitioners argue that the feim fund allocation from ltd to inc should be reduced to zero because of our finding that inc's only role was to arrange for transfer of the client funds to merrill lynch in luxembourg and to include a monthly statement of the client's allocated share of the fund value we first examine petitioners' argument that the sec_482 allocations lead to the creation of income we have previously held that 16_tc_287 and its progeny which enunciated the doctrine that sec_482 and its predecessor may not be used to create income were vitiated by subsequent regulations issued in 69_tc_199 allocating interest_income to two subsidiary corporations that made interest-free loans to their parent_corporation even though the parent_corporation produced no income from the loan proceeds during the taxable years affd without published opinion 618_f2d_100 4th cir accordingly petitioners' reliance on smith-bridgman and similar cases is misplaced moreover we conclude that petitioners' argument that the inquiry should be limited to the actual amounts of fees or commissions that ltd itself earned is without merit in addition to overcoming respondent's presumption of correctness under the law applicable to this case petitioners have the burden of proving satisfaction of the arm's-length standard see 856_f2d_855 7th cir affg in part and revg in part 84_tc_996 96_tc_226 affd 17_f3d_965 7th cir if petitioners fail to carry that burden the court must determine the proper allocation of items based upon the record see eli lilly co v commissioner supra sundstrand corp subs v commissioner supra accordingly our task is to examine whether petitioners met the arm's-length standard that standard is met by an arm's- length charge sec_1_482-1 sec_1_482-2 income_tax regs an arm's-length charge is defined as the amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts sec_1_482-2 income_tax regs significantly the regulations do not inquire into or limit the allocation to the taxpayer's actual earnings as we found in our prior opinion ltd's actual earnings include amounts which were charged to related or favored clients consequently as ltd's actual earnings include amounts that are less than arm's-length charges the arm's-length standard found in the sec_482 regulations is not limited by ltd's actual earnings moreover we conclude that in any case the record does not establish ltd's actual earnings as to the currency fund and the feim fund from which to make a comparison according to the deloitte workpapers management fees as to both the currency fund and the feim fund were charged by ltd against the funds themselves and were placed in the general category of management fees not in the individual income categories for the currency fund and the feim fund after searching the record we were unable to ascertain the precise amount of management fees attributable to the currency fund and the feim fund our inquiry is whether the fees paid_by ltd to inc meet the standard of arm's-length charges within the meaning of sec_1_482-2 income_tax regs in our prior opinion we concluded that an arm's-length charge within the meaning of sec_1_482-2 income_tax regs for the services performed by inc on behalf of ltd was the amount that ltd charged its unrelated clients petitioners do not argue that inc rendered no services relating to the currency fund and the feim fund during the taxable years in issue after considering petitioners' arguments we do not reconsider our holding in our prior opinion that the arm's-length charges for the services performed by inc on behalf of ltd are the amounts which ltd charged its unrelated clients as the fees that inc reported as deriving from ltd were less than the arm's-length charges petitioners have not met the arm's-length standard we also find no merit in petitioners' argument that because respondent's original sec_482 allocations in the notice_of_deficiency used net amounts we may only consider allocations based upon net amounts allocations based upon net amounts are not dispositive for purposes of the arm's-length framework provided by sec_482 and the regulations thereunder as we stated supra petitioners did not establish the amounts that inc earned for each individual investment product consequently for purposes of sec_482 we compare ltd's annual payment to inc with the sum of the arm's-length charges calculated for the services inc rendered to ltd moreover we held in our prior opinion that respondent's allocations are arbitrary insofar as respondent failed to identify which activities of inc earned what revenue and failed to distinguish income earned by ltd from income earned by inc petitioners argue that even an allocation of the net amount of revenues is excessive because inc only made bookkeeping entries and that the feim fund allocation should be reduced to zero because inc's only role was to arrange for the transfer of client funds and to include a monthly statement of the client's share of the fund value notwithstanding petitioners' characterization of inc's services inc did in fact render services to ltd related to the currency fund and the feim fund inc as to both funds inter alia accepted clients' deposits and issued periodic statements to clients and as to the feim fund transferred clients' deposits to merrill lynch as respondent determined that income should be allocated to inc pursuant to sec_482 inc's true_taxable_income from its performance of such services must be ascertained ie the taxable_income that would have resulted to inc in an arm's-length_transaction see 104_tc_424 102_tc_149 sundstrand corp subs v commissioner supra pincite in our prior opinion we held that as to inc's income derived from rendering services to ltd related to the currency fund and the feim fund petitioners failed to meet the arm's- length standard after considering petitioners' arguments we do not reconsider our holdings with respect to the sec_482 allocations of income to inc currency exchange transactions income as to the currency exchange transactions income petitioners seek reconsideration of the sec_482 allocations of ltd's gross_receipts to inc petitioners contend that inc's contribution to the earning of currency exchange revenues was ministerial at best as evidenced by the fact that the income was not a fee but rather a spread additionally petitioners argue that ltd's promoter in mexico negotiated the exchange rate with his client structured the exchange using a mexican exchange house and calculated and tracked ltd's spread and therefore there is no basis in the record for our holding that ltd paid inc to effect currency_transactions petitioners argue that allocating the gross_receipts overstates the value of inc's services to ltd and its promoters in mexico and gives no credit to the role and contribution of the promoters accordingly petitioners argue that the allocation should be based on a charge in the nature of a fixed wire transfer fee that would normally be charged in carrying out the services inc might be called upon to perform we do not agree in our prior opinion we found that clients paid ltd to arrange four types of currency_transactions we are satisfied that the record establishes that the currency_transactions were actually performed sometimes in combination by ltd inc the guadalajara office and the promoters as respondent determined that income should be allocated to inc pursuant to sec_482 inc's true_taxable_income from its performance of such services must be ascertained the record however does not establish that clients made payments to each entity performing a service in the currency transaction in other words clients did not pay a separate fee to ltd inc the guadalajara office and the promoters nonetheless in our prior opinion based upon information provided in the deloitte workpapers we excluded from the sec_482 allocations the income earned from services performed by the guadalajara office we however did not exclude from the sec_482 allocations any income earned from services performed by the promoters because petitioners did not provide any basis for apportioning such income additionally the record did not provide sufficient information to establish a basis for apportionment on our own we disagree with the premise of petitioners' argument that ltd performed only one type of currency transaction for its clients as discussed supra and in our prior opinion ltd performed four types of currency_transactions additionally we find to be without merit petitioners' argument that inc's services were ministerial notwithstanding petitioners' characterization of inc's services inc did in fact render services to ltd relating to currency exchange transactions including inter alia contacting bank of america and united_states trust to obtain exchange rates and to arrange the currency swaps depositing or withdrawing dollars or pesos and maintaining records of ltd's and its clients' positions with respect to the currency_transactions as respondent determined that income should be allocated to inc pursuant to sec_482 inc's true_taxable_income from its performance of such services must be ascertained ie the taxable_income that would have resulted to inc in an arm's-length_transaction see altama delta corp v commissioner supra seagate tech inc consol subs v commissioner supra sundstrand corp subs v commissioner supra petitioners argue that we should deduct from the sec_482 allocations we made in our prior opinion the income earned from services performed by the promoters in currency transaction type i in which ltd arranged sales of dollars to a client in exchange for pesos as stated above petitioners argue that an allocation of the gross_receipts to inc gives no credit to the role and contribution of the promoters petitioners suggest a basis for apportionment in which inc is allocated only a charge in the nature of a fixed wire transfer fee that would normally be charged in carrying out the services inc might be called upon to perform as stated above we disagree with the premise of petitioners' argument that ltd performed only one type of currency transaction for its clients ltd engaged in four types of currency_transactions moreover petitioners do not point to any evidence in the record that would support petitioners' asserted basis for apportionment petitioners offered no proof at trial concerning the transfer fee that would normally be charged under such circumstances generally we do not grant reconsideration to resolve issues which could have been raised during the prior proceedings because the parties cannot try their cases with hindsight 79_tc_1054 affd 755_f2d_790 11th cir and cases cited therein accordingly as to the currency exchange transactions income we do not reconsider our holdings with respect to the sec_482 allocations of income to inc client incorporation and trust creation fees petitioners seek reconsideration of the sec_482 allocations of ltd's income from client incorporation fees to inc petitioners argue that the payments to third party lawyers and fiduciaries are merely repayment of funds ltd advanced to the contract lawyers or professionals and should therefore be deducted in the calculation of the arm's-length fee for inc's services in connection with the client incorporation fees relying on respondent's original allocations in the notice_of_deficiency based on net amounts petitioners contend that the sec_482 allocations should be reduced by the direct costs which include the payments that ltd made to third party lawyers and fiduciaries additionally petitioners seek to reduce the client incorporation fees to an amount that petitioners contend reflects inc's actual contribution to the receipts ltd earned ie no more than a flat nominal fee for each incorporation we disagree in our prior opinion we found that clients paid ltd to establish offshore corporations and trusts to hold their investments ltd charged its clients an opening expense which consisted of ltd's fee and fees for third party lawyers and fiduciaries and an annual expense the record establishes that the creation of those offshore corporations and trusts included the performance of services by inc as well as by third party lawyers and fiduciaries on behalf of ltd inc managed the paperwork for establishing and maintaining the offshore corporations and trusts while the third party lawyers and fiduciaries created the offshore corporations and trusts we disagree with petitioners' argument that ltd's payments to third party lawyers and fiduciaries should be deducted from ltd's gross_receipts in deciding the arm's-length fees for inc's services an arm's-length charge within the meaning of sec_1_482-2 income_tax regs is an amount which was charged or would have been charged for the same or similar services in as we noted supra and in our prior opinion the record reveals instances in which ltd dealt with related or favored clients who were charged lower or no fees independent transactions with or between unrelated parties under similar circumstances considering all relevant facts as to inc's services in establishing and maintaining the offshore corporations and trusts petitioners did not establish an arm's-length charge for such services petitioners also did not offer any evidence establishing the amounts received and paid_by ltd for services performed by third party lawyers and fiduciaries moreover petitioners did not offer a methodology for apportioning or attributing income between the services performed by inc and the services performed by the third party lawyers and fiduciaries furthermore the record does not provide sufficient information to establish on our own the amount of income that should be apportioned to each source consequently we do not reconsider our holding in our prior opinion where we allocated income as to the client incorporation and trust creation fees from ltd to inc finally we reject petitioners' contention that the client incorporation fees should be apportioned so that inc receives no more than a flat nominal fee for each incorporation the record as to client incorporations the record contains ltd's charges for opening expenses and annual expenses the record however does not contain ltd's charges for third party lawyers and fiduciaries or the number of incorporations that ltd performed for its clients during each taxable_year the record does contain ltd's charges for opening costs annual costs and lawyers' costs for the creation of client trusts however it does not contain the number of trusts that ltd created for its clients during each taxable_year does not contain any evidence of what such a fee might be moreover petitioners' apportionment methodology is an argument which could have been made before the filing of our prior opiniondollar_figure generally we do not grant reconsideration to resolve issues which could have been raised during the prior proceedings because the parties cannot try their cases with hindsight cwt farms inc v commissioner supra consequently as to the client incorporation fees apart from the correction of a computational error we do not reconsider our holdings with respect to the sec_482 allocations of income to inc on a final note regarding the sec_482 allocations we are satisfied that even if ltd were entitled to deduct the sec_482 allocations of income to inc as additional compensation expenses we address such correlative adjustments to ltd's income infra its direct costs except for the interest amounts in the interest_income category which have already been excluded in our prior opinion and the compensation expenses for the fees already paid to inc ltd would nevertheless have an excess of income over expenses for each of as we stated supra petitioners did not provide an apportionment methodology in the first proceeding and the record did not provide sufficient information to establish an apportionment methodology of our own the amount of ltd's revenues from client incorporation and trust creation fees during taxable_year ended date on page of our prior opinion should be changed from dollar_figure to dollar_figure the taxable years in issue as discussed in our prior opinion ltd earned_income by retaining the difference between the interest that it obtained on client investments and the interest that it credited to client accounts which we characterized as compensation_for services ltd received such service income in addition to the management fee or commission that it charged its clients for a particular investment in sum we do not reconsider any of the sec_482 allocations of income to inc which as to ltd take the form of additional compensation expenses e sec_482 correlative adjustments petitioners' motion requests that we reconsider our holding in our prior opinion that ltd is not entitled to a correlative_adjustment pursuant to sec_1_482-1 income_tax regs once a primary_adjustment is made to inc's income as we found in our prior opinion during the discretionary authorization signed by each ltd client was changed to include the provision that the rate of return credited to the client's account may not reflect directly the rate of return earned by specific investments the client's rate of return may be net of expenses or may reflect the fact that ltd may retain the benefit of special rates attributable to the volume of investments controlled by ltd sec_1_482-1 income_tax regs provides whenever the district_director makes adjustments to the income of one member of a group of controlled taxpayers such adjustments being referred to in this continued petitioners contend that the regulations provide that if primary adjustments are made to the income of one member of the group correlative adjustments shall be made to the other member in all circumstances subject_to the pending year requirement additionally petitioners argue that the regulations absolutely mandate that when the income of one member of the group is increased the correlative_adjustment shall actually be made and the district_director shall decrease the income of the other member finally citing 67_tc_911 petitioners argue that correlative continued paragraph as primary adjustments he shall also make appropriate correlative adjustments to the income of any other member of the group involved in the allocation the correlative_adjustment shall actually be made if the united_states income_tax_liability of the other member would be affected for any pending taxable_year thus if the district_director makes an allocation of income he shall not only increase the income of one member of the group but shall decrease the income of the other member if such adjustment would have an effect on the united_states income_tax_liability of the other member for any pending taxable_year if a correlative_adjustment is not actually made because it would have no effect on the united_states income_tax_liability of the other member involved in the allocation for any pending taxable_year such adjustment shall nevertheless be deemed to have been made for the purpose of determining the united_states income_tax_liability of such member for a later taxable_year or for the purposes of determining the united_states income_tax_liability of any person for any taxable_year the district_director shall furnish to the taxpayer with respect to which the primary_adjustment is made a written_statement of the amount and nature of the correlative_adjustment which is deemed to have been made adjustments are necessary to avoid multiple taxation of the same income petitioners' argument that the regulations provide for a correlative_adjustment in all circumstances is without merit sec_1_482-1 income_tax regs provides that the district_director whenever making primary adjustments shall also make appropriate correlative adjustments emphasis added we believe that the term appropriate serves to limit the application of a correlative_adjustment so that a correlative_adjustment is not made in all circumstances but rather only when appropriate sec_1_482-1 income_tax regs additionally sec_1_482-1 income_tax regs which addresses all sec_482 adjustments as opposed to sec_1_482-1 income_tax regs which addresses only primary and correlative adjustments requires that all adjustments be appropriate dollar_figure sec_1_482-1 income_tax regs provides the method of allocating apportioning or distributing income deductions credits and allowances to be used by the district_director in any case including the form of the adjustments and the character and source of amounts allocated shall be determined with reference to the substance of the particular transactions or arrangements which result in the avoidance of taxes or the failure to clearly reflect income the appropriate adjustments may take the form of an increase or decrease in gross_income increase or decrease in deductions including depreciation increase or decrease in basis of assets including inventory or any other adjustment which continued in the instant case for the taxable years in issue ltd failed to file timely true and accurate returns pursuant to sec_882 in our prior opinion we held that consistent with 125_f2d_906 4th cir and 126_f2d_384 4th cir ltd is precluded from receiving the benefits of any deductions that it might have otherwise been entitled to claim pursuant to sec_882 had it filed a timely true and accurate return pursuant to sec_882 see 107_tc_146 in the instant case the form of the sec_482 correlative_adjustment to ltd's income would be an increase in the amount that ltd would be entitled to deduct pursuant to sec_882 in our prior opinion however we concluded that because ltd failed to file timely true and accurate returns pursuant to sec_882 correlative adjustments to ltd's income which take the form of deductions pursuant to sec_882 were not appropriate for the taxable years in issue in their motion petitioners elaborate on the argument which they made on brief regarding the correlative adjustments and contend that the regulations absolutely mandate that when the income of one member of the group is increased the correlative continued may be appropriate under the circumstances emphasis added adjustment shall actually be made and the district_director shall decrease the income of the other member we believe that petitioners' argument fails to appreciate the procedure regarding correlative adjustments set forth in the regulations accordingly we believe that it would be helpful to expand upon what we stated in our prior opinion sec_1_482-1 income_tax regs provides that in the event that an appropriate correlative_adjustment is made by the district_director it shall be treated in one of two alternative ways the correlative_adjustment either shall actually be made or shall be deemed to have been made the proper treatment of a correlative_adjustment if one is made by the district_director depends on whether or not the u s income_tax_liability of the other member of the group of controlled taxpayers involved in the allocation ie the taxpayer entitled to receive an appropriate correlative_adjustment would be affected for any pending taxable_year the regulations provide that in the event that an appropriate correlative_adjustment is made by the district_director if the u s income_tax_liability of the other member would be affected for any pending taxable_year the correlative_adjustment shall actually be made sec_1_482-1 income_tax regs alternatively the regulations provide that in the event that an appropriate correlative_adjustment is made by the district_director if the u s income_tax_liability of the other member would not be affected for any pending taxable_year and the correlative_adjustment is therefore not actually made such adjustment shall nevertheless be deemed to have been made for purposes of determining the other member's u s income_tax_liability for a later taxable_year or for purposes of determining any other person's u s income_tax_liability for any taxable_year id accordingly the regulations provide that an appropriate correlative_adjustment if one is made by the district_director either shall actually be made or shall nevertheless be deemed to have been made id in that context the phrase the correlative_adjustment shall actually be made is merely a description of the result that occurs when the district_director makes an appropriate correlative_adjustment and the u s income_tax_liability of the other member would be affected for any pending taxable_year as opposed to a correlative_adjustment that is deemed to have been made the phrase shall actually be made therefore does not mandate that a correlative_adjustment always be made but rather serves only to describe one of the two alternative ways of treating an appropriate correlative_adjustment if one is made by the district_director accordingly we note that the language thus if the district_director makes an allocation of income he shall not only increase the income of one member of the group but shall decrease the income of the other member appears in the sentence immediately after the one providing the conditions under which a correlative_adjustment shall actually be made in that context the language merely describes the steps to be taken when an appropriate correlative_adjustment is actually being made accordingly we conclude that the phrase shall decrease the income of the other member only applies when the district_director after deciding that a correlative_adjustment is appropriate under the circumstances actually makes the correlative_adjustment such language does not mandate that the district_director when increasing the income of one member of the group must always decrease the income of the other member as we held supra and in our prior opinion that ltd is not entitled to deduct the sec_482 allocations of income to inc as additional compensation expenses because ltd failed to file timely true and accurate returns pursuant to sec_882 we conclude that correlative adjustments are not appropriate under the circumstances of the instant case in our prior opinion we addressed petitioners' argument regarding double_taxation and distinguished 67_tc_911 accordingly we do not reconsider our holding that ltd is not entitled to correlative adjustments pursuant to sec_1_482-1 income_tax regs for the taxable years in issue f additions to tax in their motion petitioners elaborate on the arguments which they made on brief regarding the additions to tax assessed against inc and holdings pursuant to sec_6653 and sec_6661 generally we do not grant reconsideration to resolve arguments which could have been raised during the prior proceedings cwt farms inc v commissioner t c pincite consequently we do not reconsider our holdings in our prior opinion sustaining respondent's determination of additions to tax for inc and holdings pursuant to sec_6653 and sec_6661 we have considered all of the remaining arguments made by petitioners in their motion and find such arguments to be without meritdollar_figure to reflect the foregoing appropriate orders will be issued although not raised by the parties paragraphs numbered and on page paragraph numbered b on page and paragraph numbered c on page in our prior opinion were unnecessary because the matters covered by those paragraphs were covered by the parties in their stipulation and did not require a decision by the court consequently in our order to be issued pursuant to this opinion we will delete those paragraphs from our prior opinion
